DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Note
Examiner has noted several contingent limitations, such as limitations involving the conditions "if" and “in a case.”
Examiner notes that contingent limitations are not required by the broadest reasonable interpretation of the claim because the claimed invention may be practiced without the condition happening. See MPEP 2111.04.	  	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 2-4 and 8-10 are rejected under 35 U.S.C. 102(b) as being anticipated by Luo et al. (US 2010/0208796 Al), hereinafter referred to as Luo.
Regarding claim 1, Luo discloses an image decoding device, comprising (See title - Methods and apparatus for incorporating video usability information (VUI) within a multi-view video (MVC) coding system):
circuitry configured to (See  [0024] and FIG. 2- circuitry):
receive an encoded stream (See [0041] and FIG. 2 - decoder 200 receiving a residue bitstream) comprising syntaxes in which motion vector (MV) range limit information is encoded (See Tables 1-4 - semantics of the syntax elements of bitstream restriction information comprising the syntaxes  log2_max_mv _lengtb_horizontal and log2_max_mv _lengtb_ vertical), the MV range limit information including a constraint flag (See tables 1-4 - bitstream_restriction_flag);
in a case that the constraint flag is equal to 1 (See [0048] - bitstream_restriction_flag equal to 1 specifies that the following coded video sequence bitstream restriction parameters are present, for example the log2_max_mv _lengtb_ vertical restriction), perform an inter-layer prediction in layers of pictures (See [0004] - Non-base views can be predictively encoded from the base view and other non-base views.) while constraining an inter-view MV used for the inter-layer prediction in a vertical direction to less than 56 in units of luma samples  (See tables 1-4 and ¶ [0065] - log 2_max_mv_length_vertical indicate the maximum absolute value of a decoded  vertical motion vector component in 1/4 luma sample units. The value of log 2_max_mv _length_horizontal shall be in the range of 0 to 16, inclusive. A value of n asserts that no value of a motion vector component shall exceed the range from -2n to 2n-1 to ); and in a case that the constraint flag is equal to 0,() perform the inter-layer prediction without constraining the inter-view MV in the vertical direction (See [0048] and tables 1-4 bitstream_restriction_flag equal to 0 specifies that the following coded video sequence bitstream restriction parameters are not present).
Regarding claim 3, Luo discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Lue discloses the image decoding device of claim 2, wherein the circuitry is further configured to separate the encoded stream into a base view image and a dependent view image (See [0004] – base and non-base views)
Regarding claim 4, Luo discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Lue discloses the mage decoding device of claim 3, wherein the circuitry is further configured to decode the dependent view image (See  [0004] – base and non-base views  and [0009] - decoding multi-view video content) .
Regarding claims 8-10, claims 8-10 are rejected under the same art and evidentiary limitations as determined for the devices of claims 2-4.
It is known in the art that video compression involves a complementary pair of systems, a compressor (encoder) and a decompressor (decoder). The encoder converts the source data into a compressed form occupying a reduced number of bits, prior to transmission or storage, and the decoder converts the  compressed form back into a representation of the original video data by performing the reversed process to the encoder.
Furthermore Lue discloses  an encoder performing a revered process to that performed by video decoder.
Allowable Subject Matter

Claims 5-7 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form to include all of the limitations of the base claim and any intervening claims and to overcome all pending rejections and all pending objections set forth in this Office action.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO S LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FABIO S LIMA/Primary Examiner, Art Unit 2486